FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                           January 11, 2021
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 SHEKHROZ MUKUMOV,

       Petitioner,

 v.                                                           No. 20-9517
                                                          (Petition for Review)
 JEFFREY ROSEN, Acting United States
 Attorney General, 1

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before HARTZ, KELLY, and EID, Circuit Judges.
                  _________________________________

      Shekhroz Mukumov, a native and citizen of Uzbekistan, petitions for review of

an order by the Board of Immigration Appeals (BIA) denying his second motion to

reopen his asylum proceedings. We have jurisdiction under 8 U.S.C. § 1252 and

deny Mr. Mukumov’s petition. The BIA did not abuse its discretion in determining



      1
        On December 24, 2020, Jeffrey Rosen became Acting Attorney General of
the United States. Consequently, his name has been substituted for William P. Barr
as Respondent. See Fed. R. App. P. 43(c)(2).
      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
that he failed to submit material evidence of changed country conditions in

Uzbekistan that warranted reopening. And the changed personal circumstances he

alleged cannot support his untimely second motion to reopen after a final order of

removal.

                                  I. BACKGROUND

      In our prior decision in this case we detailed the facts surrounding

Mr. Mukumov’s application for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT). See Mukumov v. Barr, 781 F. App’x

762, 764-65 (10th Cir. 2019). Without repeating those background facts, we describe

the additional facts necessary to resolve the current petition.

      After the BIA affirmed the denial of Mr. Mukumov’s asylum application, he

filed two motions to reopen the proceedings. In the first motion, he asserted “new

and changed circumstances” in Uzbekistan. Admin. R., Vol. 1 at 211. These new

circumstances consisted of the Uzbek authorities’ discovery of his presence in the

United States, their anticipated discovery that he had applied for asylum, and their

knowledge that he attended church in the United States. Mr. Mukumov thus alleged

a threat of harm based on his asylum-seeking and religious practice. This differed

from the claim raised in his initial asylum application, which alleged persecution by

his former employer, who owned a construction company in Uzbekistan, based on

membership in his family and his political opinions.

      The BIA denied for several reasons the first motion to reopen, which was filed

in December 2018. Mr. Mukumov had failed to submit a new asylum application, as

                                            2
the regulations required. Almost all the evidence was previously available and could

have been presented to the immigration judge (IJ). Mr. Mukumov’s church

attendance did not make him prima facie eligible for asylum or related relief; he

failed to show “that he has actually converted, that he has been baptized, that he has

actually joined the church, or that he intends to convert to Christianity.” Id. at 193.

He presented insufficient evidence to show that the Uzbekistan government was

aware that he requested asylum, or that he had a well-founded fear of persecution

based on having sought asylum in the United States. Finally, evidence of his

mother’s brief encounter with a police officer, though previously unavailable, was

insufficient to satisfy the requirements of reopening.

      Mr. Mukumov did not petition for review of the denial. Instead, in September

2019 he filed a second motion to reopen, again asserting changed circumstances. He

cited his conversion to Christianity, his baptism, and the Uzbek authorities’ discovery

of his church attendance. He also claimed that upon his return to Uzbekistan the

authorities would discover his application for asylum. All these facts, he alleged,

placed him in immediate danger because Uzbekistan persecutes known asylum

seekers and Muslim converts to Christianity.

      The BIA denied the second motion to reopen. It noted that a motion to reopen

must be filed no more than 90 days after the date of the final order of removal, and

only one such motion may be filed. These limitations do not apply if the motion is

based on material, previously unavailable evidence and “the basis of the motion is to

apply or reapply for asylum or withholding of removal based on changed country

                                            3
conditions or changed circumstances arising in the country of nationality.” Id. at 3.

But the BIA concluded Mr. Mukumov had not submitted material evidence of

changed country conditions in Uzbekistan warranting reopening that could

circumvent the statutory restrictions on timeliness and number of motions to reopen.

Rather, his asserted conversion to Christianity represented only a change in his

personal circumstances. In addition, the BIA concluded that much of the new

evidence he submitted could have been presented at his former hearing or with his

first motion to reopen and his evidence did not reflect a change in the treatment of

asylum seekers or Muslim converts to Christianity. Finally, the BIA noted that

Mr. Mukumov had again failed to submit a required new asylum application with his

motion.

                                   II. DISCUSSION

      “We review the BIA’s decision on a motion to reopen only for an abuse of

discretion. The BIA abuses its discretion when its decision provides no rational

explanation, inexplicably departs from established policies, is devoid of any

reasoning, or contains only summary or conclusory statements.” Infanzon v.

Ashcroft, 386 F.3d 1359, 1362 (10th Cir. 2004) (brackets and internal quotation

marks omitted).

      A noncitizen is ordinarily limited to one motion to reopen, which must be filed

within 90 days of the final order of removal. See 8 U.S.C. § 1229a(c)(7)(A), (C)(i).

But this time restriction does not apply “if the basis of the motion is to apply for

[asylum or withholding-of-removal] relief . . . and is based on changed country

                                            4
conditions arising in the country of nationality . . . if such evidence is material and

was not available and would not have been discovered or presented at the previous

proceeding.” Id. § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii) (time and

numerical limitations do not apply if there is new, material evidence of changed

country conditions).

      Thus, to reopen his proceedings Mr. Mukumov was required to produce

material evidence that was not available at the time of the previous proceeding and

that demonstrated changed conditions in Uzbekistan at the time of his September

2019 motion to reopen. 2 Most of his evidence concerning persecution of Muslim

converts to Christianity in Uzbekistan or the maltreatement of asylees predates his

hearing date. But he argues that the evidence was previously “unavailable” because

it did not become relevant and therefore material to his case until he converted to

Christianity in August 2019.

      In any event, Mr. Mukumov must also still show that the new evidence

establishes qualifying changed country conditions in Uzbekistan. He contends that

he satisfied this requirement through evidence of his conversion to Christianity and

application for asylum, both of which have now become known or will become

known to authorities in Uzbekistan. But this evidence concerns an alleged change in



      2
        We need not decide whether Mr. Mukumov was required to show a material
change in country conditions since the denial of his prior motion to reopen. See Xiu
Mei Wei v. Mukasey, 545 F.3d 1248, 1254 (10th Cir. 2008) (declining to determine
whether comparison date was original hearing date or date prior motion was
decided). He has failed to establish the required change from either earlier date.
                                            5
his personal circumstances, not changed country conditions. And such “changed

personal circumstances cannot support an untimely motion to reopen after a final

order of removal.” Xiu Mei Wei v. Mukasey, 545 F.3d 1248, 1249 (10th Cir. 2008).

      Mr. Mukumov urges us to follow authority from other circuits holding that a

change in personal circumstances can warrant reopening. But the cases he cites

concern alleged changes in the noncitizen’s personal circumstances that were related

to alleged changes in country conditions. See Chandra v. Holder, 751 F.3d 1034,

1035, 1037 (9th Cir. 2014) (noting, in case where noncitizen converted to

Christianity and persecution of Christians in Indonesia had also worsened since his

previous hearing, that although the applicable regulation “would prohibit a motion to

reopen that relies solely on a change in personal circumstances, it does not prohibit a

motion to reopen based on evidence of changed country conditions that are relevant

in light of the petitioner’s changed circumstances”); Shu Han Liu v. Holder, 718 F.3d

706, 709 (7th Cir. 2013) (petitioner’s conversion to Christianity “was a change in her

personal circumstances, true; but the change would not have exposed her to as great a

risk of persecution in China had it not been for the change in conditions in that

country”); En Gao v. Holder, 721 F.3d 893, 895 (7th Cir. 2013) (petitioner who

converted to Christianity after he reached the United States could seek reopening

based on “changed conditions in China since the time he left with respect to the

treatment of Christians”); Yu Yun Zhang v. Holder, 702 F.3d 878, 880 (6th Cir. 2012)

(same); Xue Xian Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1258 (11th Cir. 2009)



                                           6
(BIA abused its discretion in concluding petitioner had not established changed

country circumstances in addition to a personal change in circumstances).

      Mr. Mukumov’s circumstances are different. He does not cite evidence that

persecution of converts to Christianity or asylum-seekers has intensified in

Uzbekistan. Although his conversion to Christianity and the authorities’ discovery of

his asylum application may be relevant to his asylum claim, they do not establish a

qualifying change in country conditions. 3 The BIA therefore did not abuse its

discretion in denying his untimely second motion to reopen. 4

                                 III. CONCLUSION

      For the foregoing reasons, we deny the petition for review.


                                            Entered for the Court


                                            Harris L Hartz
                                            Circuit Judge

      3
          Mr. Mukumov also asserts that the BIA “failed to meaningfully discuss the
voluminous evidence [he] presented,” that it “failed to accept those facts as true,” and
that it “failed to meaningfully determine whether [his] alleged facts constituted
evidence of changed country conditions as a matter of law.” Pet. Opening Br. at 13.
But the BIA did explain why the evidence he submitted did not show a material
change in the conditions in Uzbekistan during the relevant period. See R., Vol. 1 at
2. Mr. Mukumov’s conclusory arguments to the contrary fail to show an abuse of
discretion.
        4
          Given our denial of Mr. Mukumov’s petition on this basis, we find it
unnecessary to determine the other issues he raises: whether the BIA also properly
denied the motion to reopen based on his failure to attach a new asylum application,
and whether the BIA properly determined the merits of his CAT claim. See INS v.
Bagamasbad, 429 U.S. 24, 25 (1976) (per curiam) (“As a general rule courts and
agencies are not required to make findings on issues the decision of which is
unnecessary to the results they reach.”).

                                           7